          Case 1:20-cv-01419-APM Document 53-25 Filed 07/31/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DOMINGO ARREGUIN GOMEZ, et al.,

                             Plaintiffs,

                   v.                                           Civil Action No. 1:20-cv-01419

DONALD J. TRUMP, President of the United States of
America, et al.,
                      Defendants.

                             DECLARATION OF AYA NAKAMURA

   I, Aya Nakamura, upon my personal knowledge, hereby declare under penalty of perjury pursuant
   to 28 U.S.C. § 1746 as follows:

      1. I was born on September 26, 1986 in Hiroshima, Japan. I currently live in Tokyo, Japan.

      2. I have entered the United States’ diversity visa lottery for the past four years – once for

          each year I have been in the United States to pursue a college education.

      3. I first entered the United States on January 30, 2015 as an F-1 student to pursue studies at

          Zoni Language Center, Inc. in New York, NY. On September 8, 2015, I transferred to the

          American Language Communication Center in New York, NY, and on September 2, 2016,

          I transferred to ASA College in New York, NY. I earned an Associate in Applied Science

          Degree in Business Administration on May 28, 2019. On August 23, 2019, I began a one-

          year post-completion Optional Practical Training (“OPT”) period. I loved my time in the

          United States and entered the lottery every year in the hopes that I would win a green card

          and be able to live in the United States long-term.

      4. My dream came true on May 7, 2019 when I finally won the lottery. When I received the

          letter from the State Department informing me that I had been selected, I almost couldn’t

          believe it – the odds of winning are so incredibly low, and I know of many people from my

          country who enter for years and never win. It is my understanding that the annual diversity


                                                   1
    Case 1:20-cv-01419-APM Document 53-25 Filed 07/31/20 Page 2 of 6




   visa program is intended for people like me who come from countries that have historically

   sent a small number of immigrants to the United States.

5. But incredibly, against all odds, I had won the lottery, and I would be able to come and

   build a life in the United States, like I have always wanted. Although my OPT period was

   still valid and I could have remained longer in the country, I decided to submit all the

   paperwork for the diversity visa as quickly as I could, and then return home to visit family

   and do the necessary consular processing for my immigrant visa.

6. After winning the lottery, I had to gather a lot of documentation before I would be eligible

   to schedule a consular interview: information about my education and work history; a list

   of places where I’d lived before; information about my family and my social media; a

   contact person for me in the United States; a birth certificate with translation; a police

   certificate; and other security and background information. I had to get copies of my col-

   lege and high school graduation certificates, plus information about my assets, including

   bank balances. I also had to try to arrange health insurance and a place to work in the United

   States.

7. I submitted some of this information in the DS-260, the Immigrant Visa Electronic Appli-

   cation, which I completed for myself on June 2, 2019 while I was in the United States in

   F-1 status.

8. I left the United States on January 1, 2020 to return to Japan. My F-1 visa expired on

   January 5, 2020 and I forfeited nearly eight months remaining in my OPT period when I

   left the country. When I departed, I knew that I would not likely be able to obtain a new F-

   1 visa because I had already submitted my DS-260.

9. I incurred financial burdens to return home when I did—I had to buy a plane ticket, give

   up the lease on my apartment, and give away belongings I wouldn’t be able to bring back

   with me on the plane. I also hired and paid a New York immigration attorney to help advise


                                             2
   Case 1:20-cv-01419-APM Document 53-25 Filed 07/31/20 Page 3 of 6




   me in pursuing my diversity visa. But I knew it would be worth it because I would be able

   to obtain a green card to return to the United States and pursue the life I wanted to build in

   New York City.

10. After I submitting additional documents and information to the Kentucky Consular Center,

   I received confirmation on June 19, 2020, that I had completed every step necessary for an

   interview to be scheduled.

11. Although the global pandemic has disrupted consular services, I hoped that this was only

   temporary and that somehow I would still be able to have my interview and get my visa

   before the end of the fiscal year. I have met all the requirements for a diversity visa and I

   am not aware of any reason why a consular officer might decide that I am inadmissible and

   refuse to issue me a visa. It is also my understanding that the United States’ immigration

   laws require a consular officer to issue a visa to a diversity visa lottery winner if the winner

   shows that she is eligible for the diversity visa, as I have done. But in April 2020, I learned

   that the president had signed a proclamation suspending most immigration to the United

   States for 60 days, unless visa applicants could show that they qualified for a national in-

   terest exception. I also learned that this immigration ban could subsequently be extended—

   but when and for how long, no one knew.

12. Hearing about the April presidential proclamation was extremely disappointing, but I held

   out hope that the State Department would still be able to issue me a diversity visa before

   the end of the fiscal year in September because I had submitted all the required paperwork

   showing that I am eligible.

13. On June 22, 2020, however, I received the news that the President had extended the proc-

   lamation to restrict immigration through December 31, 2020, and that most immigrants

   were banned unless they could show that they qualified for a national interest exception.

   Unless I could satisfy this new requirement and show that I was eligible for a national


                                              3
    Case 1:20-cv-01419-APM Document 53-25 Filed 07/31/20 Page 4 of 6




   interest exception, the president’s proclamation would end my one chance at immigrating

   to the United States. It would be as if I had never even won the diversity visa lottery.

14. It was horrible to hear this news. I had never dreamed that the President would effectively

   get rid of the diversity lottery program for the rest of the year. It never even crossed my

   mind that the government could simply refuse to issue diversity visas to winners who have

   shown that they are eligible and meet all the requirements, or impose an entirely new “na-

   tional interest” requirement for people to receive their visas. I do not even understand why

   diversity visa winners should be required to show that their entry is in the “national inter-

   est” when it seems that the United States Congress, in creating the diversity visa program,

   has already decided that it is important for the United States to have people like me immi-

   grate to the country. But the U.S. Consulate in Tokyo, Japan has indicated on its website

   that as of June 22, 2020 most immigrant visa categories are suspended through December

   31, 2020, and being a diversity visa applicant is not currently listed as an acceptable reason

   to be scheduled for an emergency visa interview.

15. On July 13, 2020, my attorney, Michael Dunn, contacted the U.S. Consulate in Tokyo on

   my behalf to request an emergency interview to allow me to complete my interview before

   the end of the fiscal year. The Consulate created case number (Case-2020- 07-13-

   013894511), responded that “All diversity (DV) immigrant visa appointments have been

   cancelled at this time,” and then proceeded to close the case.

16. On July 13, 2020, Mr. Dunn also contacted the Kentucky Consular Center (“KCC”) to

   confirm whether my case was missing any documents and why my case has not yet been

   scheduled for an interview. The KCC responded, “Due to the novel COVID-19 outbreak

   all interviews for the DV program have been suspended, it is undetermined when schedul-

   ing will resume.”




                                             4
    Case 1:20-cv-01419-APM Document 53-25 Filed 07/31/20 Page 5 of 6




17. On July 16, 2020, Mr. Dunn contacted the U.S. Consulate in Tokyo again on my behalf to

   request an emergency interview in order to specifically seek an exception to the proclama-

   tion. The Consulate created a case number for this inquiry (Case-2020- 07-16-013903676).

   As of today’s date, he has not received a response to this request.

18. On July 28, 2020, Mr. Dunn contacted the U.S. Consulate in Tokyo again on my behalf to

   request an emergency interview in order to specifically seek a national interest exception

   to the proclamation. He has not received a response to this request.

19. Some U.S. consulates in Japan have since reopened and have begun to resume normal op-

   erations – but the Consulate in Tokyo has still refused to schedule me for an interview. I

   don’t understand why I cannot even have the interview, because I meet all the requirements

   for a diversity visa and a consular officer should be required under U.S. immigration law

   to issue the visa to me.

20. The immigration ban has left me heartbroken. I have studied hard to learn English and have

   invested a lot of time, money, and effort in the United States to earn an Associate’s Degree.

   I had plans to move to New York after receiving the diversity visa to become a U.S. Certi-

   fied Public Accountant (“CPA”). I had dreams of opening my own accounting firm and

   creating jobs in the United States. I do not consider myself a financial burden or harmful

   to American workers, and I do not understand why the President thinks that I will harm the

   country’s economic recovery after the pandemic. I think I will help the U.S. economy.

21. It is incredibly hard for me to make sense of all that is happening and I still have a hard

   time accepting that my dream of winning the lottery is somehow no longer real. If I do not

   get a visa on or before September 30, I will have wasted so much time and money I spent

   on my U.S. education, and I will never be able to reach my dream of becoming a CPA or

   opening an accounting firm in the United States. I will lose all hope. If I had not won the



                                            5
         Case 1:20-cv-01419-APM Document 53-25 Filed 07/31/20 Page 6 of 6




         diversity lottery, I would still be in the United States preparing to enter a university to

         complete a four-year degree in accounting.

   22. It is impossible for me to describe how harmful the president’s immigration ban is for me,

         or how my life will never be the same because of it. After four years in the United States, I had

         become accustomed to living there, with its more open, more dynamic, and more diverse

         society. People in the United States have more opportunities to pursue their dreams and

         become whoever they want to be. Japan is almost completely the opposite. I do not believe

         I will be able to fit back into Japanese society—but I will never be able to immigrate to

         the United States if I lose the opportunity I should have right now.

   23. I am joining the lawsuit because my fellow diversity visa applicants and I who qualify for

         diversity visas should be issued visas before September 30, so we receive the visas that the

         U.S. laws provide for us.

   24. I am willing to serve as a class representative on behalf of those who are similarly situated

         to me who will either lose the chance for an immigrant interview prior to September 30 or

         have to meet any exception outlined in the Proclamation because of the current restrictions

         on immigrant visas issued by the President and unlawfully enforced by the consulates.

   25. I know that if the class is certified I will be representing more than just myself in this case.

         I have spoken with the lawyers who represent me about what being a class representative

         means. I want to help everyone in my situation because we are all hurt by the same unfair

         ban on immigration and the government’s implementation of the Proclamation.




Dated:           July 28, 2020                                   Signed: _______________________




                                                    6
